Citation Nr: 0207831	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  97-12 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes, based upon the 
schedular rating criteria and on an extraschedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(2).  After the 
veteran initiated an appeal, a Statement of the Case (SOC) 
was issued to him by the RO in June 1996, and a Supplemental 
Statement of the Case (SSOC) was issued in August 1997.

In February 1999, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the RO.  A transcript of this hearing has been prepared 
and associated with the claims folder.

In June 1999, the Board remanded this case to the RO for 
additional evidentiary development, to include providing the 
veteran with appropriate medical examinations.  As will be 
explained in greater detail, the veteran failed to report for 
the requested examinations.  Then, in October 2001, the RO 
issued an SSOC, in which it continued to deny his claim of 
entitlement to a permanent and total rating for pension 
purposes. 


FINDING OF FACT

The veteran failed, without good cause, to report for 
examinations which were scheduled for May 2000 to evaluate 
the severity of his claimed disabilities for purposes of 
determining his entitlement to a permanent and total rating 
for purposes of non service-connected pension.


CONCLUSION OF LAW

The claim for a permanent and total disability rating for 
pension purposes is denied as a matter of law.  38 C.F.R. § 
3.655 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

During a VA medical examination conducted in September 1994, 
the veteran reported that he experienced seizures on a daily 
basis.  He also reported that he had been drinking at least 
one pint of whiskey per week ever since he was in the 
military, and that he uses drugs such as cocaine on a daily 
basis if he can get some.  Physical examination was found to 
be essentially normal except for complaints of pain on 
movement of various joints, such as his neck, elbows, wrists, 
hands, and fingers.  Ranges of motion in these joints were 
found to be normal.  It was also noted that the veteran could 
not stand or walk on his toes or heels, and that squatting 
was limited to 70 percent of normal distance with complaints 
of pain.  Neurological examination was found to be normal.  
The VA examiner noted diagnoses of generalized osteopenia; 
alcoholism, by history, cocaine addiction, by history; and 
seizures, by history.

In September 1994, the veteran also underwent a VA 
psychiatric examination.  He reported experiencing a 
diminished mood and being unable to concentrate.  He also 
admitted to almost daily intake of alcohol and cocaine.  The 
veteran denied receiving any sort of medical treatment, 
except for epilepsy.  The VA examiner concluded that the 
veteran appeared to be under the influence of drugs and 
alcohol during the examination.  He was described as 
disheveled and "dirty looking", and his speech was 
reportedly slurred.  The examiner found that his insight and 
judgment were poor, and that his mood was slightly depressed.  
The examiner noted a diagnosis of organic mood disorder, 
depressed type, secondary to cocaine and alcohol dependence.  
The examiner also noted that he displayed minimal symptoms of 
post-traumatic stress disorder (PTSD).

In a December 1994 rating decision, the RO denied entitlement 
to a permanent and total disability rating, and hence to non-
service-connected pension benefits.  That decision was not 
appealed.

Thereafter, in November 1995, the veteran was hospitalized 
for alcohol and drug rehabilitation.  He reported that he had 
been using cocaine on a daily basis for the past ten years.  
He denied any history of alcoholism but admitted to being a 
"weekend drinker", which he described as taking two shots 
of hard liquor daily.  The veteran also reported having a 
seizure disorder since childhood.  He stated that he had been 
unemployed since his separation from service.  Physical 
examination revealed the presence of gynecomastia and 
flatfeet.  Remaining physical and neurological examination 
was found to be negative.  Upon his discharge in December 
1995, it was noted that the veteran had performed 
satisfactorily in his recovery program and that his prognosis 
for long-term sobriety was fair.  The veteran was given 
discharge diagnoses of cocaine dependence; alcohol 
dependence; schizophrenia, chronic, undifferentiated type; 
and PTSD symptoms.

During his November 1995 hospitalization, the veteran filed a 
claim of entitlement to non-service-connected pension 
benefits.  He reported that he was not working and that he 
was receiving no income.  He indicated that he suffered from 
epilepsy and a knee disorder.

In an April 1996 rating decision, the RO denied the veteran's 
claim for non service-connected pension benefits.  The RO 
determined that his disabilities had not been shown to be so 
severe that he could not earn a reasonable living.  In 
reaching this determination, the RO assigned a 10 percent 
evaluation for the veteran's epilepsy, a 30 percent 
evaluation for a psychiatric disorder, a 10 percent 
evaluation for generalized osteopenia, and a zero percent 
evaluation for a left knee disability.  The veteran was 
advised of this decision in a May 1996 letter.  He 
subsequently expressed disagreement with that decision. 

In May 1996, the veteran underwent a VA general medical 
examination.  The VA examiner noted that the veteran had a 
history of PTSD and cytosis, and that he had required anti-
psychotic medication in recent years for adequate control.  
It was also noted that the veteran had a history of seizures, 
for which he was currently taking medication.  Physical and 
neurological examinations were found to be essentially 
negative.  The examiner noted impressions of a history of 
PTSD, chronic psychosis; a history of polysubstance abuse; 
and a history of chronic seizure disorders.

VA treatment records show that the veteran consulted a social 
worker on numerous occasions between May 1996 and July 1997.  
In a May 1996 clinical note, it was indicated that the 
veteran was having difficulty with housing.  The social 
worker indicated that the veteran had been advised of a 
Salvation Army shelter, but that it was unlikely that he 
would follow through, as he was mainly interested in the 
"free housing" that he had heard could be provided by VA.  
In a July 1997 clinical note, the social worker indicated 
that the veteran had a history of alcohol abuse and that he 
remained evasive about his current use.  He reported that he 
was living in a cardboard box in downtown Los Angeles.

In an August 1997 SSOC, the RO continued to deny entitlement 
to a permanent and total disability rating, on both a 
schedular basis and on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(2).

During his February 1999 Travel Board hearing, the veteran 
reported that he had not worked since his separation from 
service.  He indicated that he currently experienced about 
three seizures a month and that he was taking medication from 
VA.  He reported experiencing problems with his back.  He 
indicated, however, that he had never sought medical 
treatment for his back and had only recently reported the 
problem to an examiner.  He stated that he was currently 
receiving no income and that he was living in a group home as 
part of a rehabilitation program.  During the hearing, it was 
noted that the veteran had also been diagnosed with 
schizophrenia, and, when asked about this, he reported that 
"it does slow me down".  He further reported, however, that 
he was not being followed for that condition on a regular 
basis.  The veteran also testified that he had not used any 
drug for at least sixteen months.

In June 1999, the Board remanded this case to the RO for 
additional evidentiary development.  In the remand, the Board 
noted that the veteran's reported back disability had never 
been addressed in the record or assigned a specific rating by 
the RO.  The Board also noted that, despite numerous 
references to drug and alcohol problems, the RO had never 
addressed whether any disabilities might be related to 
misconduct.  In addition, the Board further noted that, with 
respect to the veteran's orthopedic complaints, adequate 
consideration had not yet been given to the issues of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Board therefore instructed the RO to 
ensure that all of the veteran's VA treatment records were 
obtained, and to then schedule him for appropriate VA 
examinations in order to ascertain the nature and severity of 
each claimed disorder.  The RO was advised that, when rating 
the veteran's psychiatric disorder(s), consideration must be 
given to the new criteria for psychiatric disorders that 
became effective in November 1996.

Thereafter, the RO obtained the veteran's VA treatment 
records, which show that he continued to occasionally consult 
VA social workers between July 1997 and November 1999.  In a 
September 1998 clinical note, the veteran reported that he 
was living in a religiously oriented group home, which 
allowed him to stay as long as he continued to work in the 
house.  The social worker indicated that the veteran was not 
interested in competitive employment or in staying in any 
other sort of home.  The social worker advised the veteran 
that, given his choice to remain in this program, it appeared 
that he was choosing to remain in a lifestyle in which lack 
of funds would remain constant.  The veteran was reportedly 
informed that VA could not continue to fund his travel to and 
from appointments.  In an October 1998 clinical note, it was 
noted that the veteran had been approved for computer 
training.  No subsequent references to such training were 
noted in these records.


In December 1999, the RO was informed by a representative of 
the VA vocational rehabilitation and education (VR&E) service 
that the veteran had never had any active involvement in that 
program and therefore had no counseling file.

On March 27, 2000, the veteran failed to report for a VA 
psychiatric examination.  The following day, the veteran also 
failed to report for a VA physical examination.  

A VA Form 119, Report of Contact, dated in April 2000 shows 
that the veteran called the RO to inquire about his claim and 
was informed that he had failed to appear for scheduled VA 
examinations.  A review of his file reportedly showed that an 
incorrect address had been of record.  The veteran then gave 
a new address where he could be reached, which was consistent 
with a previous mailing address that had been of record.

In a letter dated in April 2000, the veteran was advised by 
QTC Medical Services that he been scheduled for a psychiatric 
examination on May 8, 2000.  In separate letters, the veteran 
was also advised that he had been scheduled for an orthopedic 
examination on May 9th and a neurological examination on May 
19th.  

The record reflects that the veteran subsequently failed to 
report for each of his scheduled examinations.  In an October 
2001 SSOC, the RO continued to deny his claim.  In this 
document, the RO noted the provisions of 38 C.F.R. § 3.655, 
and discussed the fact that the veteran had failed to report 
for scheduled examinations in May 2000.  The RO also 
continued to disability ratings previously assigned for his 
disabilities, and assigned a non-compensable evaluation for a 
back disorder.

II.  Analysis

A.  Preliminary matters - VCAA

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.

However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, No. 00-7122, 
slip op. at 14-15 (Fed. Cir. May 20, 2002) (stating that 
Dyment "was plainly correct").



Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.

In this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  

By virtue of the correspondence, the SOC, and the SSOC's 
provided by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all treatment records 
identified by the veteran relative to his claim have been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  



As discussed in the Factual Background, above, the veteran 
failed to report for several scheduled VA examinations in 
March 2000.  He later advised the RO by telephone that he had 
not received the notification letters for those examinations.  
A new mailing address was obtained from the veteran, and he 
was made aware during the telephone conversation that the 
examinations were going to be rescheduled.  Thereafter, 
several letters were issued by the RO to inform the veteran 
that he had been scheduled for additional examinations in May 
2000.  Unfortunately, he again failed to report for these 
examinations.  To the Board's knowledge, the veteran has 
provided no explanation for his failure to report for the May 
2000 examinations, nor has he indicated that his mailing 
address has again changed.

Pursuant to 38 C.F.R. 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for pension benefits, his claim shall be denied.  As 
will be discussed in greater detail below, the Board believes 
that the veteran's claim must be denied under the provisions 
of 38 C.F.R. § 3.655.  The Board also believes that an 
additional remand of this case in order to provide him with 
an additional opportunity to appear for a VA examination is 
unnecessary.  We must emphasize, as has the Court of Appeals 
for Veterans Claims, that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Furthermore, a claimant is under a duty to keep the RO (and, 
when necessary, the Board) apprised of a means of 
communicating with him, whether he has a regular residence or 
not.  See 38 C.F.R. § 1.710.  Therefore, although the veteran 
provided a new address to the RO after missing the March 2000 
examinations, he then failed, without explanation, to report 
for scheduled VA examinations in May 2000.  The Board finds 
that the RO has satisfied the requirements of the VCAA by 
providing him with several opportunities to appear to be 
examined in support of his claim.

In summary, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2001)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Entitlement to a permanent and total disability rating 
for pension purposes,
to include consideration on an extraschedular basis

Disability pension benefits are payable to a veteran who 
served for 90 days or more during a period of war (which is 
not in dispute here) and who is permanently and totally 
disabled due to non-service-connected disabilities that are 
not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521 (West 1991); see also Dilles v. Brown, 5 Vet. 
App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined schedular disability rating is less than 
100 percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(1999); see also Brown v. Derwinski, 2 Vet. App. 444, 446 
(1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that, if the benefit may not be awarded under 
the "average person" or "unemployability" tests, a 
determination must then be made whether there is entitlement 
to a total rating on an extraschedular basis.

As discussed in detail above, this case was remanded by the 
Board in June 1999, in part so that the RO could provide the 
veteran with appropriate examinations in order to determine 
the severity of his various disabilities.  The record 
reflects that two examinations were scheduled for March 2000, 
but that the veteran failed to report for these examinations 
as a result of an unreported change of his mailing address.  
According to an April 2000 Report of Contact, the veteran 
contacted the RO by telephone and was informed that he had 
failed to report for two examinations.  He then provided the 
RO with a new mailing address so that he could subsequently 
be rescheduled for these examinations.  Later that month, the 
RO issued three letters to the veteran, each of which advised 
the veteran of a particular examination in May 2000.  
Unfortunately, he failed to report for any of the May 2000 
examinations.

VA regulations address the consequences of a veteran's 
failure to attend scheduled medical examinations.  38 C.F.R. 
§ 3.655(a) provides that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with subsection (b) of 38 C.F.R. § 3.655, as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original pension 
claim, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this case, there is no evidence that the veteran had good 
cause for his failure to report for the scheduled 
examinations.  Neither he nor his representative has offered 
any explanation as to why he failed to appear for the May 
2000 VA examinations.  There is no other evidence in the 
record which would indicate good cause.  Nor did the veteran 
request another VA examination. 

The Board recognizes that the veteran is apparently homeless, 
and that this presents additional difficulties in ensuring 
that he is appropriately notified of such things as the dates 
and times of VA examinations.  However, as discussed above, a 
Report of Contact dated April 6, 2000, shows that he had 
advised the RO by telephone of his current mailing address 
after learning that he had recently missed two scheduled 
examinations.  Thus, while the Board is sympathetic to the 
veteran's difficult living situation, it is apparent from the 
record that, if his mailing address were to change following 
the April 6th telephone conversation, he should have known of 
the importance of advising the RO of that change in order to 
ensure that he did not miss another exam.  In Hyson v. Brown, 
5 Vet. App. 262, 265 (1993), the Court stated that, "[i]n 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  In short, the evidence of 
record clearly shows that the RO took all appropriate steps 
to notify the veteran of the scheduled examinations.

In summary, the Board finds that, because the veteran failed 
without good cause to report for examinations in conjunction 
with his pension claim, his claim of entitlement to non 
service-connected pension benefits must be denied, as 
mandated by 38 C.F.R. § 3.655(b).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The Board notes in passing that it appears the RO continued 
to decide the pension claim on the merits, in the October 
2001 SSOC.  However, the Board finds this to be harmless 
error in this instance.  Although the Board herein has 
considered and denied the veteran's claim on a ground 
different from that relied upon by the RO, which apparently 
denied the claim on the merits, the veteran has not been 
prejudiced by either decision.  In this regard, the Board 
notes that the RO did advise the veteran and his 
representative of the provisions of 38 C.F.R. § 3.655 in the 
October 2001 SSOC.  Thus, he has been made aware of the 
appropriate law in this matter.  Furthermore, in appearing to 
decide the claim on the merits, the RO accorded the veteran 
greater consideration than his claim in fact warranted under 
the circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

The veteran is free to file a new claim for pension benefits 
at any time, and the Board is hopeful that, if he does so, he 
will cooperate with the RO's efforts to obtain evidence in 
his behalf, such as by reporting for any scheduled 
examinations.



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

